69 F.3d 532
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Robert Calvin CRAIG, Jr., Petitioner.
No. 95-8064.
United States Court of Appeals, Fourth Circuit.
Oct. 30, 1995.Submitted:  October 12, 1995Decided:  October 30, 1995

On Petition for Writ of Mandamus.  (CA-95-182-3-P)
PETITION DENIED.
Petition denied by unpublished per curiam opinion.  Robert Calvin Craig, Jr., Petitioner Pro Se.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Robert Calvin Craig, Jr., brought this mandamus petition seeking an order directing the district court to grant his petition for a writ of habeas corpus.  The district court docket sheet reveals that Craig filed his petition in April 1995 and the district court subsequently denied his petition in June.  Accordingly, to the extent Craig is complaining about the delay in the district court, his request for mandamus relief is moot.  Moreover, to the extent he is requesting this court to issue an order directing judgment in his favor, mandamus relief cannot be used as a substitute for direct appeal.  See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, while we grant leave to proceed in forma pauperis, we deny his mandamus petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.